EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on January 28, 2022, has been received and made of record. In response to the Non-Final Office Action dated November 3, 2021, the title, drawings and claims 1-3 and 7-10 have been amended, and claims 4-6 have been cancelled.

Response to Arguments
Regarding the objection to the title, Applicant has amended the title to be more clearly indicative of the invention to which the claims are directed.  Therefore, the outstanding objection to the title is withdrawn.
Regarding the objection to the drawings, the amended figures now show every feature of the invention as specified in claim 5.  It is noted that claim 4 has been cancelled.  Therefore, the objection to the drawings is withdrawn.
	Regarding the objection to the claims, Applicant has amended the claims to address the previously identified informality relating to parenthesis.  Therefore, the outstanding objection to the claims is withdrawn.
Regarding the 35 U.S.C. 102 rejection of claims 1-3 and 7-10, Applicant's arguments, in view of the most recent amendments to the claims, have been fully 
Regarding the 35 U.S.C. 103 rejection of claim 4, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claim 4 is withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claim 5, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claim 5 is withdrawn.   

Allowable Subject Matter
Claims 1-3 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-3, 7 and 8, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging apparatus comprising: at least two modules (100) connected to each other, and a module angle adjustment unit that adjusts an installation angle between the modules (100), wherein the module (100) comprises: a module case (110) constituting an outside of the module (100), and at least one or more imaging units (120) provided inside the module case (110) wherein the imaging unit (120) comprises: an imaging body (121) including a lens and an image sensor, a control board (122) connected to the imaging body (121) to control the imaging body (121) and to process imaging information, and a fixing plate (123) including multiple processing holes (123a) formed to fix the fixing plate (123) onto an inner lower side of the module case (110), wherein the module case (110) comprises: a 
Regarding claims 9 and 10, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging apparatus comprising: one or more modules (100) connected to each other, wherein each of the modules (100) comprises: a module case (110) constituting an outside of the module (100), and at least one or more imaging units (120) provided inside the module case (110), and wherein the modules (100) are coupled to each other in a linear direction, wherein the imaging unit (120) comprises: an imaging body (121) including a lens and an image sensor, a control board (122) connected to the imaging body (121) to control the imaging body (121) and to process imaging information, and a fixing plate (123) including multiple processing holes (123a) formed to fix the fixing plate (123) onto an inner lower side of the module case (110), wherein the module case (110) comprises: a cover (112) that is formed on an upper surface of the module case (110) and is attachable and detachable, a position adjustment unit (113) provided on the inner lower side of the module case (110) to adjust an installation position of the imaging unit (120), and a front plate (114) that covers a front surface of the module case facing the imaging unit (120).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C VIEAUX/Primary Examiner, Art Unit 2697